Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, 19-21, 25-27, 30-34, 36-37, 39-40, 42-43 and 46-50 are pending.
3.	Applicant’s election without traverse of Group I and the species of hzA07v4 comprising SEQ ID Nos 47-49 in the reply filed on 02/28/2022 is acknowledged.  As a courtesy the Examiner extended the search to the species of b)-c), e) and g)-i) in claims 1-4, 6 and 8-10. The species of d) and f) in claims 1, 5 and 7 have not been examined in this office action.  
4.	Claims 5, 7, 19-20, 30-31 and 47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and claims 33-34, 36-37, 39-40, 42-43 and 49-50 as being drawn to a non-elected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/28/2022.
5.	It is noted that claim 42 recites incorrect dependence upon claim 36.
6.	Claims 1-4, 6, 8-15, 17, 21, 25-27, 32, 46 and 48 are currently under consideration as they read on hzA07v4 (comprising SEQ ID Nos 47-49) of SEQ ID NOs 38 or 114 in the reply filed on 02/28/2022 is acknowledged.  As a courtesy the Examiner extended the search to the species recited in b)-c), e) and g)-i) in claims 1-4, 6 and 8-10.
7.	Applicant’s IDS document filed on 12/04/2020 has been considered.
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 46 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 46 and 48 recite SEQ ID NO:144 but there is no SEQ ID NO:144 in the sequence listing or CRF. It is believed that Applicant meant SEQ ID NO:114.
Correction is required.
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-2, 6, 8-15, 17, 21, 25, 27, 32, 46 and 48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-94 of copending Application No. 17/608,743(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed reference sequences comprise the CDRs recited in each of the VHHs recited in claims 1-2, 6, 8-15, 17, 21, 25, 27, 32, 46 and 48.  
In particular, reference SEQ ID NOs 10, 20, 30, 40, 50, 60, 70 and 80 comprise the elected VHH comprising instant SEQ ID NO:38 and reference SEQ ID NOs 8, 10, 18, 20, 28, 30, 38, 40, 48, 50, 58, 60, 68, 70, 78 and 80 comprise the elected VHH comprising instant SEQ ID NOs 47-49.  
In particular, reference SEQ ID NOs 4, 14, 24, 74, 64, 34, 44 and 54 comprise the VHH comprising instant SEQ ID NOs 59-61.  
In particular, reference SEQ ID NOs 5, 15, 25, 75, 65, 35, 45 and 55 comprise the VHH comprising instant SEQ ID NOs 65-67.
In particular, reference SEQ ID NOs 9, 11, 19, 21, 29, 31, 79, 81, 69, 71, 39, 41, 49, 51, 59 and 61 comprise the VHH comprising instant SEQ ID NOs 68-70.  
In particular, reference SEQ ID NOs 6, 16, 26, 76, 66, 36, 46 and 56 comprise the VHH comprising instant SEQ ID NOs 71-73.  
The reference teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

13. 	Claims 1-4, 6, 8-15, 17, 21, 25-27, 32, 46 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is in possession of: polypeptides consisting of one or more VHH domains that bind CD33 as recited in claims 1-4, 6, 8-15, 17, 21, 25-27, 32, 46 and 48. 
Applicant is not in possession of: polypeptides comprising at least one VHH domain that binds CD33 as recited in claims 1-4, 6, 8-15, 17, 21, 25-27, 32, 46 and 48. 
The skilled artisan cannot envision all the polypeptide possibilities recited in the instant claims.
The specification discloses several specific single domain antibodies against CD33, described on Table 2. However, the claims broadly encompass a genus of any CD33 binding polypeptide. Under the broadest reasonable interpretation, a CD33 binding polypeptide would encompass any antibody, including conventional antibodies with both heavy and light chains (In particular, specification at paragraphs [0031]-[0032]). The instant claims attempt to claim all polypeptides with the above identified binding function which comprise only 3 heavy chain CDRs, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a handful of exemplary single domain antibodies that bind to CD33 or bispecific antibodies which bind to CD33 and another target.
Consequently, conception cannot be achieved until a representative description of the structural and functional properties of the claimed invention has occurred, regardless of the complexity or simplicity of the method.
As evidenced by the art of Goel et al. (PTO-892; Reference U), Khan et al. (PTO-892;
Reference V) and Poosarla et al. (PTO-892; Reference W), antibody specificity for a particular antigen does not correlate with any particular structure for the antibodies themselves. It was well known to those skilled in the art at the time the invention was made that minor structural differences among structurally related antibodies or compositions thereof could result in substantially different binding activities. Given the lack of guidance in the specification, it is
unpredictable which antibodies comprising the recited VHH would bind to CD33. The specification does not disclose a correlation between the structure of the antibodies themselves and their function of binding to CD33 such that a skilled artisan would have known what antibody structures possess the claimed functions.
U.S. Court of Appeals for the Federal Circuit decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed,
35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d
at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen"
test, which had been based on an example in USPTO-issued training materials and was noted in
dicta in several earlier Federal Circuit decisions, should not be used in determining whether there
is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing
its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the
"newly characterized antigen" test could not stand because it contradicted the quid pro quo of the
patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872
F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345
(Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly
characterized antigen alone should not be considered adequate written description of a claimed
antibody to that newly characterized antigen, even when preparation of such an antibody is
routine and conventional. Id.
The specification does not provide adequate written description of the claimed invention.
The legal standard for sufficiency of a patent's (or a specification's) written description is
whether that description "reasonably conveys to the artisan that the inventor had possession at
that time of the. . .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 U.S.P.Q.2d 1111
(Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the
applicant had possession at the time of invention of the claimed inventions.
The claims encompass antibodies by only partial structure. The claims encompass sequences containing amino acids not found in the single domain antibodies that were actually produced in the examples in the specification which actually bind to CD33. 
It is expected that all of the heavy and light chain CDRs in their proper order and in the
context of framework sequences which maintain their required conformation, are required in
order to produce a protein having antigen-binding function and that proper association of heavy
and light chain variable regions is required in order to form functional antigen binding sites.
MacCallum, et al. (PTO-892; Reference X) analyzed many different antibodies for
interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a
number of residues outside the standard CDR definitions make antigen contacts (see page 733,
right column) and non- contacting residues within the CDRs coincide with residues as important
in defining canonical backbone conformations (see page 735, left column). De Pascalis, et al.
(PTO-892; Page 2; Reference U) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page
3079, right column). Although abbreviated CDR residues were used in the constructs, some
residues in all 6 CDRs were used for the constructs (see page 3080, left column). Thus it is
unpredictable as to what amino acids can be changed in the original intact antibodies disclosed in
the specification wherein the antibodies would still function. Thus, the skilled artisan cannot
envision the detailed structure of the encompassed invention and therefore conception is not
achieved until reduction to practice has occurred, regardless of the complexity or simplicity of
the method of isolation.
Adequate written description requires more than a mere statement that it is part of the
invention and a reference to a potential method of isolating it. In the instant application, the
amino acid sequence itself or isolated protein is required. See Fiers v. Revel, 25 USPQ 2d 1601
at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. In
view of the aforementioned problems regarding description of the claimed invention, the
specification does not provide an adequate written description of the invention claimed herein.
See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398,
1404-7 (Fed. Cir. 1997). In University of California v. Eli Lilly and Co., 39 U.S.P.Q.2d 1225
(Fed. Cir. 1995) the inventors claimed a genus of DNA species encoding insulin in different
vertebrates or mammals, but had only described a single species of cDNA which encoded rat
insulin. The court held that only the nucleic acids species described in the specification(i.e.
nucleic acids encoding rat insulin) met the description requirement and that the inventors were
not entitled to a claim encompassing a genus of nucleic acids encoding insulin from other
vertebrates, mammals or humans, id. at 1240. The Federal Circuit has held that if an inventor is
"unable to envision the detailed constitution of a gene so as to distinguish it from other materials.
. .conception has not been achieved until reduction to practice has occurred", Amgen, Inc. v.
Chugai Pharmaceutical Co, Ltd., 18 U.S.P.Q.2d 016 (Fed. Cir. 1991). Attention is also directed
to the decision of The Regents of the University of California v. Eli Lilly and Company (CAFC,
July 1997) wherein is stated: "The description requirement of the patent statute requires a
description of an invention, not an indication of a result that one might achieve if one made that
invention. See In re Wilder, 736 F.2d 1516, 222 USPQ 369, 372-373 (Fed. Cir. 1984) (affirming
rejection because the specification does "little more than outlin[e] goals appellants hope the
claimed invention achieves and the problems the invention will hopefully ameliorate.").
Accordingly, naming a type of material generally known to exist, in the absence of knowledge as
to what that material consists of, is not a description of that material. Thus, as we have
previously held, a cDNA is not defined or described by the mere name "cDNA," even if
accompanied by the name of the protein that it encodes, but requires a kind of specificity usually
achieved by means of the recitation of the sequence of nucleotides that make up the cDNA." See
Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606.
As such, there is insufficient written description of the required kind of structure identifying information about the corresponding makeup of the polypeptide which encompass antibodies to demonstrate possession.
14.	No claim is allowed.
15. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.
The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm. A
message may be left on the examiner's voice mail service. If attempts to reach the examiner by
telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571)
272-3181. The fax number for the organization where this application or proceeding is assigned
is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Application/Control Number: 15/685,257
June 4, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644